Citation Nr: 0116462	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  91-17 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  What evaluation is warranted for asbestosis, from March 
26, 1990?

2.  Entitlement to an increased rating for left arm pain, 
with sensory changes in fingers, currently evaluated as 10 
percent disabling.

3.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from January 1961 
to December 1964, and November 1965 to February 1978.  This 
matter is currently before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Huntington, West Virginia (hereinafter RO).  

By a decision dated in February 1996, the Board denied the 
issues of entitlement to increased evaluations for bilateral 
hearing loss and residuals of a postoperative left inguinal 
hernia and remanded the issue of entitlement to an increased 
rating for a neurological disorder of the left upper 
extremity for additional development.  Thereafter, the 
veteran filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (hereinafter Court).  In 
September 1997, the Court affirmed the Board's denial of the 
claim of entitlement to an increased rating for postoperative 
left inguinal hernia, and vacated and remanded the Board's 
denial of the claim of entitlement to a compensable 
evaluation for bilateral hearing loss for further 
development.

In December 1999, the RO found that the claim of entitlement 
to service connection for a right eye disorder was not well 
grounded.  Since that decision, the Veterans Claims 
Assistance Act of 2000 was enacted.  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Unlike the version of the law in 
effect at the time of the rating decision, VA is now charged 
with the duty to assist almost every claimant, as well as the 
duty to provide certain notices to claimants to assist them 
in pursuing the benefit sought.  Accordingly, the veteran is 
invited to request that the RO revisit this claim under the 
Veterans Claims Assistance Act of 2000.


REMAND

The veteran contends that his service-connected asbestosis is 
more severe than currently evaluated.  In this regard, where 
entitlement to service connection has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This appeal, 
however, follows the assignment of the initial rating for 
asbestosis following the award of service connection.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that the Francisco rule did not apply to the assignment of an 
initial disability rating following an initial award of 
service connection.  Instead, in Fenderson, the Court held 
that following an initial grant "staged" ratings could be 
assigned for separate periods of time based on facts found.  
Id. at 126.  Hence, the Board has recharacterized this issue 
on appeal in order to comply with the opinion in Fenderson.  

In the veteran's substantive appeal with regard to his claim 
of entitlement to an initial evaluation in excess of 10 
percent for asbestosis received in January 2000, the veteran 
requested a hearing before the Board at the RO.  He was not, 
however, provided an opportunity to present such testimony as 
requested.  

The issue of entitlement to an initial evaluation in excess 
of 10 percent for asbestosis was merged with the issues of 
entitlement to an increased rating for left arm pain, with 
sensory changes in fingers, and bilateral hearing loss that 
were previously on appeal.  Accordingly, the issue of 
entitlement to an increased rating for the appellant's left 
upper extremity will be deferred pending the veteran's 
testimony before the Board at the RO.

Accordingly, this case is remanded to the RO for the 
following action:

The RO should place the veteran's name on 
the docket for a hearing before the Board 
at the RO, according to the date of his 
January 2000 request for such a hearing.


No action is required by the veteran until he receives 
further notice; however, he 
may present additional evidence or argument while the case is 
in remand status at the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


